Exhibit 99.1 Arena Pharmaceuticals Provides Corporate Update and Reports Second Quarter 2017 Financial Results - Achieved Positive Phase 2 Results for Ralinepag in July, Phase 3 Preparations Underway - Clinical Results from Additional Phase 2 Programs Expected Over the Next Several Quarters SAN DIEGO, August 7, 2017 Arena Pharmaceuticals, Inc. (Nasdaq: ARNA), a biopharmaceutical company focused on developing novel, small molecule drugs across multiple therapeutic areas, today provided a corporate update and reported financial results for the second quarter ended June 30, 2017. “We are excited about the continued transformation of Arena in the past quarter, punctuated by the significant results achieved in the Phase 2 trial of ralinepag,” said Amit Munshi, President and CEO of Arena. “With preparations underway for an end of Phase 2 meeting with the FDA for ralinepag, as well as multiple clinical data readouts from our other pipeline programs expected over the next several quarters, we are excited about the opportunity to continue driving shareholder value.” Pipeline Update Ralinepag – oral, selective, next generation IP receptor agonist targeting the prostacyclin pathway for the potential treatment of pulmonary arterial hypertension • In May, completed a pharmacokinetic and pharmacodynamic study comparing current twice-daily formulation with a new once-daily formulation in healthy volunteers • In July, achieved positive Phase 2 results for ralinepag • Currently preparing for end of Phase 2 meeting with the FDA; Phase 3 clinical program preparations underway Etrasimod – orally available next generation sphingosine-1-phosphate (S1P) receptor modulator for the potential treatment of a number of autoimmune diseases • Phase 2 study in ulcerative colitis - data readout expected around year-end 2017 to Q1 2018 • Exploratory Phase 2 studies currently enrolling patients o Phase 2 study in dermatological extraintestinal manifestations in patients with inflammatory bowel disease o Phase 2 study in pyoderma gangrenosum • Phase 2 study in primary biliary cholangitis o Expected to initiate in 2017 APD371 – orally available full agonist of the cannabinoid-2 receptor for the potential treatment of visceral pain, specifically pain associated with Crohn’s disease • Phase 2 trial currently enrolling patients - data readout expected around year-end 2017 to Q1 2018 Corporate Update • Appointed Jennifer Jarrett to the Company's Board of Directors Financial Update Second Quarter 2017 Financial Results • Revenues totaled $6.5 million, including $2.1 million in net product sales of BELVIQ, $1.8 million in manufacturing support payments from Eisai, and approximately $1.9 million of revenue associated with upfront payments from Boehringer Ingelheim and Axovant collaborations • Research and development expenses totaled $17.9 million • General and administrative expenses totaled $7.2 million • Net loss was $23.6 million, or $0.77 per share In June 2017, the Company completed a 1-for-10 reverse stock split. All per-share figures in this update, including in the attached tables, have been adjusted to account for the impact of the reverse stock split. At June 30, 2017, cash and cash equivalents totaled $130.8 million, and approximately 31.8 million shares of Arena common stock were outstanding. This does not include the $162.0 million in net proceeds received through July 28, 2017, for issuing and selling approximately 7 million shares of common stock under an equity financing. Conference Call & Webcast Information The Company will host a conference call and live webcast with the investment community today, Monday, August 7, 2017, at 4:30 p.m. ET to discuss the financial results and provide a corporate update. When: August 7, 2017, 4:30 p.m. ET Dial-in: (877) 643-7155 (United States) or (914) 495-8552 (International) Conference ID: 60106084 Please join the conference call at least 10 minutes early to register. You can access the live webcast under the investor relations section of Arena’s website at:www.arenapharm.com. A replay of the conference call will be archived under the investor relations section of Arena’s website for 30 days shortly after the call. About Arena Pharmaceuticals Arena Pharmaceuticals is a biopharmaceutical company focused on developing novel, small molecule drugs with optimized receptor pharmacology designed to deliver broad clinical utility across multiple therapeutic areas. Our proprietary pipeline includes potentially first- or best-in-class programs for which we own global commercial rights. Our three most advanced investigational clinical programs are ralinepag (APD811) which has completed a Phase 2 trial for pulmonary arterial hypertension (PAH), etrasimod (APD334) in Phase 2 evaluation for multiple autoimmune indications, and APD371 in Phase 2 evaluation for the treatment of pain associated with Crohn's disease. In addition, Arena has collaborations with the following pharmaceutical companies: Eisai Co., Ltd. and Eisai Inc. (commercial stage), Axovant Sciences (Phase 2 candidate), and Boehringer Ingelheim International GmbH (preclinical candidate). Forward-Looking Statements
